[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Bettis, Slip Opinion No. 2016-Ohio-8472.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8472
              THE STATE OF OHIO, APPELLEE, v. BETTIS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Bettis, Slip Opinion No. 2016-Ohio-8472.]
Court of appeals’ judgment reversed on the authority of State v. Pittman, and cause
        remanded to trial court for further proceedings.
(No. 2016-1033—Submitted December 20, 2016—Decided December 30, 2016.)
              APPEAL from the Court of Appeals for Delaware County,
                        No. 15-CAA-10-0088, 2016-Ohio-4615.
                                     _______________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Pittman, ___ Ohio St.3d ___, 2016-Ohio-8314, ___ N.E.3d ___, and this
cause is remanded to the trial court for further proceedings consistent with our
decision in Pittman.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
        LANZINGER, J., dissents.
                            SUPREME COURT OF OHIO




                              _________________
       Carol Hamilton O’Brien, Delaware County Prosecuting Attorney, and Cory
J. Goe, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Kristopher A. Haines,
Assistant Public Defender, for appellant.
                              _________________




                                            2